- 1 -

Exhibit 10(b)
2013 RSU VP LEVEL AND UP (CANADA)


Participant Name (“Grantee”):    Marc Caira


Employee Number:    [Redacted]


Grant Name:     2013 P+RSU - August 2013


Date of Grant:    August 13, 2013


Expiration Date:    December 1, 2015


Award Type:    Share Units


Total Award:    16,311
Vest Schedule – RSUs
Vest Date                     Vest Quantity
November 15, 2015                 16,311
RESTRICTED STOCK UNIT AWARD AGREEMENT
(with related Dividend Equivalent Rights)
Tim Hortons Inc.
Grant Year: 2013
August 13, 2013
THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is made effective
as of the 13th day of August, 2013 (the “Date of Grant”), between Tim Hortons
Inc., a corporation incorporated under the Canada Business Corporations Act (the
“Company”), and the above-noted Grantee (collectively, the “Parties”).
WHEREAS, the Company has adopted the Tim Hortons Inc. 2012 Stock Incentive Plan,
as amended from time to time (the “Plan”), in order to provide additional
incentive compensation to certain employees and directors of the Company and its
Subsidiaries (as defined in the Plan); and
WHEREAS, pursuant to Section 4.2 of the Plan, the Human Resource and
Compensation Committee (“Committee”) of the Board of Directors of the Company
(“Board”) has determined to grant to the Grantee on the Date of Grant an Award
of Restricted Stock Units with related Dividend Equivalent Rights as provided
herein to encourage the Grantee’s efforts toward the continuing success of the
Company and its Subsidiaries; and
WHEREAS, the Award is evidenced by this Agreement, which (together with the
Plan), describes all the terms and conditions of the Award.

    

--------------------------------------------------------------------------------

- 2 -

NOW, THEREFORE, the Parties agree as follows:
1.
Award.

1.1
The Company (or in the case of a Grantee employed by a Subsidiary (the
“Employer”), the Employer) hereby grants to the Grantee in respect of employment
services provided by the Grantee an award of the above-noted number of
Restricted Stock Units (the “Award”) with an equal number of related Dividend
Equivalent Rights (as defined in the Plan). Subject to Section 6 hereof, each
Restricted Stock Unit represents the right to receive, at the absolute
discretion of the Company, (i) one (1) Share (as defined in the Plan) from the
Company, (ii) cash delivered to a broker to acquire one (1) Share on the
Grantee’s behalf, or (iii) one (1) Share delivered by the Trustee (as defined in
Section 7), in any case at the time and in the manner set forth in Section 7
hereof.

1.2
Each Dividend Equivalent Right represents the right to receive the equivalent of
all of the cash dividends that would be payable with respect to the Share
represented by the Restricted Stock Unit to which the Dividend Equivalent Right
relates. With respect to each Dividend Equivalent Right, any amount related to
cash dividends shall be converted into additional Restricted Stock Units based
on the Fair Market Value of a Share on the date such dividend is made. Any
additional Restricted Stock Units granted pursuant to this Section shall be
subject to the same terms and conditions applicable to the Restricted Stock Unit
to which the Dividend Equivalent Right relates, including, without limitation,
the restrictions on transfer, forfeiture, vesting and payment provisions
contained in Sections 2 through 7, inclusive, of this Agreement. In the event
that a Restricted Stock Unit is forfeited pursuant to Section 6 hereof, the
related Dividend Equivalent Right shall also be forfeited. Fractional Restricted
Stock Units may be generated upon the automatic settlement of Dividend
Equivalent Rights into additional Restricted Stock Units and upon the vesting of
a portion of a Restricted Stock Unit award (see Section 3). These fractional
Restricted Stock Units continue to accrue additional Dividend Equivalent Rights
and accumulate until the fractional interest is of sufficient value to acquire
an additional Restricted Stock Unit as a result of the settlement of future
Dividend Equivalent Rights, subject to adjustment upon the vesting of a portion
of the underlying Restricted Stock Unit award (see Section 3). The Committee
shall determine appropriate administration for the tracking and settlement of
Dividend Equivalent Rights, including with respect to fractional interests, and
the Committee’s determination in this regard shall be final and binding upon all
Parties.

1.3
This Agreement shall be construed in accordance and consistent with, and is
subject to, the provisions of the Plan (the provisions of which are hereby
incorporated by reference), as well as any and all determinations, policies,
instructions, interpretations, rules, etc., of the Committee in connection with
the Plan. Except as otherwise expressly set forth herein, the capitalized terms
used in this Agreement shall have the same definitions as set forth in the Plan.

2.
Restrictions on Transfer.

The Restricted Stock Units and Dividend Equivalent Rights granted pursuant to
this Agreement may not be sold, transferred or otherwise disposed of and may not
be pledged or otherwise hypothecated.
3.
Vesting.

Except as otherwise provided in this Agreement, Restricted Stock Units granted
hereunder shall vest in their entirety on November 15, 2015. Fractional
Restricted Stock Units may be generated and/or adjusted



--------------------------------------------------------------------------------

- 3 -

upon the vesting of the Restricted Stock Units awarded under this Agreement. See
Section 7 regarding settlement of fractional Restricted Stock Units.
4.    Effect of Terminations of Employment.
4.1
Death, Disability or Termination in Connection with Certain Dispositions. If
Grantee’s employment terminates as a result of Grantee’s death or becoming
Disabled (as defined in the Plan), or if the Grantee is terminated without Cause
in connection with the sale or disposition of a Subsidiary, in each case if such
termination occurs on or after the Date of Grant, all Restricted Stock Units
which have not become vested in accordance with Section 3 or 5 hereof shall vest
as of the Termination Date.

4.2
Retirement. If Grantee’s employment terminates as a result of the Grantee’s
Retirement, and if such termination occurs on or after the Date of Grant, any
unvested Restricted Stock Units will remain outstanding and will continue to
vest in accordance with the vesting schedule described in Section 3 of this
Agreement. For the purposes of this Agreement, “Retirement” means a termination
of employment after having completed three consecutive years of full-time
employment with the Company, and termination other than (either before or after
the end of such three-year period): (A) for a reason set forth in Section 4.1
hereof, (B) for Cause, or (C) by voluntary termination by the Grantee or without
Cause termination by the Company, unless the Company and Grantee mutually agree
that such termination shall be considered a “Retirement”; provided that if an
Award is subject to Section 409A of the Code, a termination of employment must
also constitute a “separation from service” within the meaning of Section 409A
of the Code in order for the foregoing to apply.

4.3
Trading Policies and Transfer of Shares. For a period of six (6) months
following a termination of employment, whether under Section 4, 5, or 6 of this
Agreement, Grantee shall continue to be subject to the Company’s insider trading
and window trading policies and must follow all pre-clearance procedures, and
all other requirements, included in those policies. In the case of Retirement, a
termination due to Disability, or death, Grantee or Grantee’s estate or legal
representative, as the case may be, shall take all reasonable steps to transfer
all Shares received under this Agreement (and all other Shares that have vested
and are maintained by the Plan Administrator (as defined in Section 7) in a
brokerage account for the benefit of Grantee) from the Plan Administrator within
five (5) years following the Grantee’s termination of employment. For
terminations arising for any reason other than death, Disability or Retirement,
Grantee shall transfer all Shares received under this Agreement (and all other
Shares that have vested and are maintained by the Plan Administrator in a
brokerage account for the benefit of Grantee) from the Plan Administrator within
one (1) year following the Grantee’s termination of employment.

4.4
Termination. For purposes of this Agreement, the word “terminate” or
“termination” in connection with the Grantee’s employment shall mean the Grantee
ceasing to perform services for the Company or such Subsidiary, as the case may
be, without regard to: (i) whether such Grantee continues thereafter to receive
any payment from the Company or such Subsidiary, as the case may be, in respect
of the termination of such Grantee’s employment, including, without limitation,
any continuation of salary or other compensation in lieu of notice of such
termination, or (ii) whether or not Grantee is entitled or claims to be entitled
at law to greater notice of such termination or greater compensation in lieu
thereof than has been received by such Grantee. In addition, to the extent
necessary to comply with the requirements of Section 409A of the Code, any
reference to the Grantee’s Termination shall mean the Grantee’s “separation from
service” as defined by Section 409A of the Code.






--------------------------------------------------------------------------------

- 4 -

5.
Effect of Change in Control.

Subject to Section 6 hereof, in the event of a Change in Control (as defined in
the Plan), Section 10.6 of the Plan will apply to the unvested portion of the
Award.
6.
Forfeiture of Award.

Except as otherwise provided in this Agreement, any and all Restricted Stock
Units which have not become vested in accordance with Section 3, 4 or 5 hereof
shall be forfeited upon:
(a)    the termination of the Grantee’s employment with the Company or any
Subsidiary for any reason other than those set forth in Section 4 hereof prior
to such vesting; or
(b)    the commission by the Grantee of an Act of Misconduct prior to such
vesting.
For purposes of this Agreement, an “Act of Misconduct” shall mean the occurrence
of one or more of the following events: (x) the Grantee uses for profit or
discloses to unauthorized persons, confidential information or trade secrets of
the Company or any of its Subsidiaries, (y) the Grantee breaches any contract
with or violates any fiduciary obligation to the Company or any of its
Subsidiaries, or (z) the Grantee engages in unlawful trading in the securities
of the Company or any of its Subsidiaries or of another company based on
information gained as a result of the Grantee’s employment with, or status as a
director to, the Company or any of its Subsidiaries.
7.
Satisfaction of Award.

In order to satisfy Restricted Stock Units after vesting pursuant to this
Agreement, the Company (or in the case of a Grantee employed by a Subsidiary,
the Employer) shall, at its election either (i) deliver authorized but unissued
Shares; (ii) deliver cash to a broker designated by the Company who, as agent
for the Grantee, shall purchase the appropriate number of Shares on the open
market; (iii) contribute cash to a trust fund (the “Trust”) to be used by the
trustee thereof (the “Trustee”) to purchase Shares for the purpose of satisfying
the Grantee’s entitlements under this Agreement, which Shares shall be held by
the Trustee, and the Trustee, upon direction, shall deliver such Shares to the
Grantee; or, (iv) any combination of the above.
The aggregate number of Shares issued by the Company, purchased by a broker for
the Grantee or delivered by the Trustee to a Grantee at any particular time
pursuant to this Section 7 shall correspond to the number of Restricted Stock
Units that become vested on the vesting date, with one (1) Restricted Stock Unit
corresponding to one (1) Share, subject to any withholding as may be required
under Section 9 of this Agreement, notwithstanding any delay between a vesting
date and the settlement date. Fractional Shares may be issued or delivered upon
settlement of vested Restricted Stock Units. All parties understand, acknowledge
and agree that fractional Shares cannot be traded in the public markets, and
therefore, any fractional Share issued or delivered to Grantee upon settlement
of a vested Restricted Stock Unit, after taking into account the reduction to
the number of Shares as required under Section 9 of this Agreement, if
applicable, will ultimately be settled in cash when the Grantee sells Shares
through the Plan Administrator or transfers Shares out of the Plan
Administrator’s system. The Committee shall determine appropriate administration
for the settling of vested Restricted Stock Units, including with respect to
fractional interests, and the Committee’s determination in this regard shall be
final and binding upon all Parties. As used herein, “Plan Administrator” shall
mean the party engaged by the Company to administratively track awards and
accompanying Dividend Equivalent Rights granted under the Plan, as well as
handle the process of vesting and settlement of such awards.



--------------------------------------------------------------------------------

- 5 -

The Company will satisfy its obligations in this Section 7 on each vesting date
or as soon as administratively practicable but no later than December 31 of the
year in which such vesting date occurs. Notwithstanding the foregoing, with
respect to Restricted Stock Units that become vested pursuant to Section 4
(other than as a result of the Grantee’s death), if the Grantee is a “specified
employee” within the meaning of Section 409A of the Code as of the date the
Grantee’s employment terminates and settlement of such Restricted Stock Units is
required to be delayed pursuant to Section 409A(a)(2)(B)(i) of the Code, then
the Company shall satisfy its obligations in this Section 7 by the later of (i)
the date otherwise required by this Section 7 or (ii) the first business day of
the calendar month following the date which is six (6) months after the
Grantee’s employment terminates.
Any of the Company’s obligations in this Section 7 may be satisfied by the
Company or the Employer.
8.
No Right to Continued Employment.

Nothing in this Agreement or the Plan shall interfere with or limit in any way
the right of the Company or its Subsidiaries to terminate the Grantee’s
employment, nor confer upon the Grantee any right to continuance of employment
by the Company or any of its Subsidiaries or continuance of service as a Board
member.
9.
Withholding of Taxes.

Upon (i) the delivery to the Grantee (or the Grantee’s estate, if applicable) of
authorized and unissued Shares; (ii) the delivery of cash to a broker to
purchase and deliver Shares; or (iii) the delivery by the Trustee of Shares
pursuant to the Trust Agreement, in each case pursuant to Sections 1 and 7
hereof, the Company (or in the case of a Grantee employed by a Subsidiary, the
Employer) or the Trust, as applicable, shall require payment of or other
provision for, as determined by the Company, an amount equal to the federal,
state, provincial and local income taxes and other amounts required by law to be
withheld or determined to be necessary or appropriate to be withheld by the
Company, the Employer or the Trust, as applicable, in connection with such
delivery. In its sole discretion, the Company, the Employer or the Trust, as
applicable, may require or permit payment of or provision for such withholding
taxes through one or more of the following methods: (a) in cash, bank draft,
certified cheque, personal cheque or other manner acceptable to the Committee
and/or set forth in the relevant exercise procedures; (b) by withholding such
amount from other amounts due to the Grantee; (c) by withholding a portion of
the Shares then issuable or deliverable to the Grantee having an aggregate fair
market value equal to such withholding taxes and, at the Company’s election,
either (I) canceling the equivalent portion of the underlying Award and the
Company or the Trust paying the withholding taxes on behalf of the Grantee in
cash, or (II) selling such Shares on the Grantee’s behalf; or (d) by withholding
such amount from the cash then issuable in connection with the Award.
Fractional Shares may be issued or delivered and/or adjusted upon the
withholding of taxes in accordance with this Section 9, and the settlement of
the Restricted Stock Units into Shares will be adjusted by the amount of the
withholding, including by the fractional Shares generated and/or adjusted upon
the withholding transaction. Any fractional Shares will ultimately be paid or
settled in cash in accordance with Section 7 of this Agreement. Additional
fractional Shares may continue to accrue and be added to existing fractional
Shares upon future vesting and settlement of Restricted Stock Units (in
accordance with the terms of this Agreement) if vested Shares remain in the Plan
Administrator’s system.
10.
Grantee Bound by the Plan.

The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof. This Agreement shall be construed
in accordance and consistent with, and is



--------------------------------------------------------------------------------

- 6 -

subject to, the provisions of the Plan (the provisions of which are hereby
incorporated by reference), as well as any and all determinations, policies,
instructions, interpretations and rules of the Committee in connection with the
Plan. Except as otherwise expressly set forth herein, the capitalized terms used
in this Agreement shall have the same definitions as set forth in the Plan.
11.
Modification of Agreement.

This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
Parties hereto.
12.
Severability.

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.
13.
Governing Law.

The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the Province of Ontario and the federal laws of
Canada applicable therein.
14.
Successors in Interest and Assigns.

The Company and the Employer may assign any of their respective rights and
obligations under this Agreement without the consent of the Grantee. This
Agreement shall inure to the benefit of and be binding upon any successors and
assigns of the Company and the Employer. This Agreement shall inure to the
benefit of the successors of the Grantee including, without limitation, the
estate of the Grantee and the executor, administrator or trustee of such estate.
All obligations imposed upon the Grantee and all rights granted to the Company
and the Employer under this Agreement shall be binding upon the successors of
the Grantee including, without limitation, the estate of the Grantee and the
executor, administrator or trustee of such estate.
15.
Language.

The Parties hereto acknowledge that they have requested that this Agreement and
all documents ancillary thereto, including all the documentation provided to the
Grantee in respect of the Award, be drafted in the English language only. Les
parties aux présentes reconnaissent qu’elles ont exigé que la présente
convention et tous les documents y afférents, y compris toute la documentation
transmise au bénéficiaire relativement à l’octroi des droits prévu aux
présentes, soient rédigés en langue anglaise seulement.
16.
Resolution of Disputes.

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be determined by the Committee. Any determination made hereunder shall be
final, binding and conclusive on the Grantee, the Grantee’s heirs, executors,
administrators and successors, and the Company and its Subsidiaries for all
purposes.
17.
Entire Agreement.

This Agreement and the terms and conditions of the Plan (as well as any and all
determinations, policies, instructions, interpretations and rules of the
Committee in connection with the Plan) constitute the



--------------------------------------------------------------------------------

- 7 -

entire understanding between the Grantee and the Company and its Subsidiaries,
and supersede all other agreements, whether written or oral, with respect to the
Award.
18.
Headings.

The headings of this Agreement are inserted for convenience only and do not
constitute a part of this Agreement.
19.
Counterparts.

This Agreement may be executed simultaneously in two or more counterparts, each
of which shall constitute an original, but all of which taken together shall
constitute one and the same agreement.
20.
Compliance with Section 409A.

This Agreement is intended to satisfy the requirements of Section 409A of the
Code and is intended not to be a “salary deferral arrangement” (a “SDA”) within
the meaning of the Income Tax Act (Canada) (“Canadian Tax Act”), and shall be
interpreted and administered consistent with such intent. To the extent that the
interpretation and administration of this Agreement in accordance with Section
409A of the Code would cause any of the arrangements contemplated herein to be a
SDA, then for any Grantee who is subject to the Canadian Tax Act and not subject
to Section 409A of the Code, the Agreement shall be interpreted and administered
with respect to such Grantee so that the arrangements are not SDAs. For Grantees
subject to both Section 409A of the Code and the Canadian Tax Act, the terms of
this Award shall be interpreted, construed, and given effect to achieve
compliance with both Section 409A of the Code and the Canadian Tax Act, to the
extent practicable. If compliance with both Section 409A of the Code and the
Canadian Tax Act is not practicable in connection with the Award covered by this
Agreement, the terms of this Award and this Agreement remain subject to
amendment at the sole discretion of the Committee to reach a resolution of the
conflict as it shall determine in its sole discretion.
21.
Recoupment Policy upon Restatement of Financial Results.

The Award, and any proceeds therefrom, is subject to the Company’s right to
reclaim its benefits: (i) in the event of a financial restatement pursuant to
the Recoupment Policy Relating to Performance-Based Compensation (the
“Recoupment Policy”) adopted by the Board, as may be amended from time to time;
or (ii) in accordance with the terms of any separate agreement, understanding or
arrangement between the Grantee and the Company, or any affiliate thereof. In
accordance with the Recoupment Policy, if the Company’s financial statements are
required to be restated for any reason (other than restatements due to changes
in accounting policy with retroactive effect), the Board will review the Award
earned by the Grantee. If the Board determines that, after a review of all of
the relevant facts and circumstances, the grant of the Award was predicated upon
the achievement of certain financial results that were subsequently corrected as
part of a restatement and a lower Award would have been made to the Grantee
based upon the restated financial results, then the Board will seek recoupment
of the Award to the extent that the Board deems appropriate and as provided by
applicable law.
22.    Accessing Information.
A copy of the Plan and prospectus for the Plan, as may be amended, can be found
by the Grantee by accessing his/her Solium Shareworks account at www.solium.com.
That site also contains other general information about the Award.





--------------------------------------------------------------------------------

- 8 -

23.    Confirming Information.
By accepting this Agreement, either through electronic means or by providing a
signed copy, the Grantee (i) acknowledges and confirms that he/she has read and
understood the Plan, the related prospectus, this Agreement and all information
about the Award available at the Solium website, and that he/she has had an
opportunity to seek separate fiscal, legal and taxation advice in relation
thereto; (ii) acknowledges that he/she has been provided with a hard copy or an
electronic copy of the Annual Report on Form 10-K for the most recently
completed fiscal year of the Company; (iii) agrees to be bound by the terms and
conditions stated in this Agreement, including without limitation the terms and
conditions of the Plan, incorporated by reference herein; and (iv) acknowledges
and agrees that acceptance of this Agreement through electronic means is
equivalent to doing so by providing a signed copy.


 
TIM HORTONS INC.
 
 
 
 
by
 
 
 
 
 
/s/ Jill Aebker
 
 
 
 
Name:
Jill Aebker
 
 
 
 
Title:
EVP, General Counsel and Secretary




